AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


    Samuel Lamont Barnette also known as Mont
      Barnette also known as Lamont Barnette,
                      Plaintiff
                         v.                                         )       Civil Action No.        1:19-cv-01417-CMC
                                                                    )
                                                                    )
   South Carolina Department of Corrections 1993                    )
                                                                    )
      Classification R&E Caseworker(s) Case
               worker/Case Manager,
                     Defendant.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Samuel Lamont Barnette also known as Mont Barnette also known as Lamont Barnette, shall take
nothing of the defendant, South Carolina Department of Corrections 1993 Classification R&E Caseworker(s) Case
worker/Case Manager, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Cameron McGowan Currie, Senior United States District Judge, presiding, adopting the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: October 21, 2019                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
